DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, as to the point that the applied prior art, Fang fails to teach the polishing composition does not comprise a ceria abrasive, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Cai et al (US 2013/0298471).
Cai et al disclose a polishing composition comprises an abrasive particles, examples of suitable particles comprises aluminum oxide (alumina) [0041]; the mixture for forming the abrasive aggregates can contain one or more fillers.  Suitable fillers include: metal carbonates; such as calcium carbonate and sodium carbonate; silicas, such as quartz, glass beads, and glass bubbles; silicates, such as talc, clays, and calcium metasilicate; metal sulfates, such as barium sulfate, calcium sulfate, and aluminum sulfate; metal oxides such as calcium oxide, aluminum oxide, including boehmite and/or pseudo-boehmite; mineral phosphates such as apatite, including hydroxylapatite, fluorapatite, chlorapatite, and bromapatite; and mineral hydrates, such as aluminum trihydrate [0055], and aforesaid silicates reads on the claimed “layered compound”.
Cai et al also disclose the abrasive aggregates are provided as a slurry and such slurry containing the constituent materials of the aggregates and a liquid carrier, such as water, are mixed together, nebulized into droplets, and dried.  Certain embodiments combine an abrasive grit, a binder, a dispersant, and a cross-linking agent [0033]; and aforesaid teaching reads on the claimed limitation of the composition includes a “dispersion medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C 103 as being unpatentable over Fang et al (US 2005/0277367) in view of Yamazaki et al (Polishing Mechanism of Glass Substrates with Its Processing Characteristics by Cerium Oxide and Manganese Oxide Slurries; Key Engineering Materials Online: 2010-09-06 ISSN: 1662-9795, Vols. 447-448, pp 141-145).
abrasive particles of cerium oxide (CeO.sub.2), clay (resemble as the claimed layered compound) and a liquid carrier (reads on the claimed dispersion medium), wherein the composition used for polishing a glass disc or substrate [0013],[0014] and [0016].
Fang et al fail to disclose that the polishing composition does not comprise a ceria or cerium oxide abrasive.
However, Yamazaki et al disclose a polishing composition for a glass substrate, in which ceria abrasive is replaced by manganese oxide (MnO2) particles (2) for the following reasons:
1. It has similar molecular structure to oxide cerium;
2. Same as cerium oxidant, it has s characteristic as individual oxidant
3. Its hardness is smaller than glasses (MnO2; 5-6, glass; 7), which is important to avoid damage to the glass surface (see the abstract and pages 142-143).
Yamazaki et al disclose that the selected manganese oxide slurry as an alternative to CeO2 slurry, and confirmed that by applying Mn2O3(B) to glass polishing, equal to or better removal rate than that of CeO2 can be obtained with higher quality surface roughness (first paragraph at page 145); and aforesaid teaching easily reads on the claimed limitation that “the polishing composition does not comprise a ceria abrasive”.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yamazaki et al’s teaching of not to use ceria or cerium oxide abrasive into Fang et al’s teaching for better polishing rate with higher quality surface roughness of the polished surface as taught by Yamazaki et al.	
Talc, micas, etc. [0029,[0041] and aforesaid Talc reads on the claimed “layered silicate compound”.
With regards to claim 3, Fang et al disclose that abrasive having a mean particle size in the range of larger than about 0.1 .mu.m to about 5 .mu.m, most preferably at least about 0.2 .mu.m to about 4 .mu.m  [0016]; and aforesaid range overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 4, the intended use of a composition is not a component of the claimed composition and so have not given a patentable weight. However, the composition of modified Fang et al is capable of performing the intended use of the composition as claimed (instant claim 1) because the modified composition of Fang et al includes all the claimed components and expected to have the same effect.


Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Shi et al (US 2016/0314989) disclose a polishing composition comprises abrasive particles and water (dispersion medium), wherein the abrasive particle is selected from the group consisting of alumina, silica---, mica, hydrated aluminum silicate, and mixture thereof (claim 1).
 Mason et al (US 2003/0041773) disclose a polishing composition comprises clay, talc, silica, alumina, mica or others and mixture thereof [0030].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713